                   IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF KANSAS


JIMMY M. GARDENHIRE,                                    )
                                                        )
                     Plaintiff,                         )
                                                        )
v.                                                      )   Case No. 19-1001-EFM-GEB
                                                        )
SOLOMON CORPORATION,                                    )
                                                        )
                     Defendant.                         )
                                                        )

                                         ORDER

       This matter is before the Court on Plaintiff Jimmy M. Gardenhire’s Motion to

Proceed without Prepayment of Fees (ECF No. 2). For the reasons set forth below,

Plaintiff’s Motion to proceed in forma pauperis (ECF No. 2) is GRANTED.

       Under 28 U.S.C. § 1915(a), the Court has the discretion1 to authorize the filing of

a civil case “without prepayment of fees or security thereof, by a person who submits an

affidavit that . . . the person is unable to pay such fees or give security thereof.”

“Proceeding in forma pauperis in a civil case ‘is a privilege, not a right—fundamental or

otherwise.’”2 To determine whether a party is eligible to file without prepayment of the

fee, the Court commonly reviews the party’s financial affidavit and compares his or her

monthly expenses with the monthly income disclosed therein.3



1
  Barnett ex rel. Barnett v. Nw. Sch., No. 00-2499, 2000 WL 1909625, at *1 (D. Kan. Dec. 26,
2000) (citing Cabrera v. Horgas, 173 F.3d 863, at *1 (10th Cir. April 23, 1999)).
2
  Id. (quoting White v. Colorado, 157 F.3d 1226, 1233 (10th Cir. 1998)).
3
  Alexander v. Wichita Hous. Auth., No. 07-1149-JTM, 2007 WL 2316902, at *1 (D. Kan. Aug.
9, 2007) (citing Patillo v. N. Am. Van Lines, Inc., No. 02-2162-JWL-DJW, 2000 WL 1162684, at
       Both the Tenth Circuit Court of Appeals and this Court have a liberal policy

toward permitting proceedings in forma pauperis.4 Particularly in civil cases for

damages, “courts should grant the privilege ‘sparingly,’”5 but when considering such an

application, the court must neither act arbitrarily nor deny the application on erroneous

grounds.6

       The Court has carefully reviewed Mr. Gardenhire’s affidavit of financial status.

Although he is currently employed, when comparing Mr. Gardenhire’s estimated

household income to his monthly expenses, his monthly expenses significantly exceed his

monthly income. Considering his single-income household, limited assets and young

dependents, the Court finds Mr. Gardenhire is currently financially unable to pay the

$400 filing fee.


       IT IS THEREFORE ORDERED that Plaintiff’s Motion to Proceed without

Prepayment of Fees (ECF No. 2) is GRANTED. Because Plaintiff proceeds in forma

pauperis, the clerk of the court shall take the appropriate steps to serve Defendant with

the summons and complaint as provided under 28 U.S.C. § 1915(d) and Fed. R. Civ. P.

4(c)(3).




*1) (D. Kan. Apr. 15, 2002) and Webb v. Cessna Aircraft, No. 00-2229-JWL-DJW, 2000 WL
1025575, at *1 (D. Kan. July 17, 2000)).
4
  Mitchell v. Deseret Health Care Facility, No. 13-1360-RDR-KGG, 2013 WL 5797609, at *1
(D. Kan. Sept. 30, 2013) (citing, generally, Yellen v. Cooper, 828 F.2d 1471 (10th Cir. 1987)).
5
  Patillo v. N. Am. Van Lines, Inc., No. 02-2162, 2002 WL 1162684, at *1 (D. Kan. Apr. 15,
2002) (citing Buggs v. Riverside Hosp., No. 97–1088–WEB, 1997 WL 321289, at *8 (D. Kan.
Apr. 9, 1997)).
6
  Baldwin, 2007 WL 1652145, at *1 (citing Buggs, 1997 WL 321289, at *1.

                                              2
IT IS SO ORDERED.

Dated at Wichita, Kansas this 9th day of January, 2019.


                                  s/ Gwynne E. Birzer
                                  GWYNNE E. BIRZER
                                  United States Magistrate Judge




                                     3
